925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Leon JACKSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-1919.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Ralph Leon Jackson, pro se, appeals the district court's judgment denying his petition to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Jackson was convicted by a jury, in 1987, of RICO conspiracy, in violation of 18 U.S.C. Sec. 1962(d).  Through counsel, Jackson appealed his conviction to this court, which affirmed the conviction on September 1, 1989.


4
Petitioner filed his motion to vacate sentence under Sec. 2255, alleging:  1) the federal district court lacked jurisdiction to charge the petitioner under Sec. 1962, because the indictment failed to include all of the essential elements of conspiracy;  2) the indictment was defective because it did not include two predicate acts of racketeering as required by 18 U.S.C. Sec. 1962(c) and was outside of the five-year statute of limitations for charging Jackson with conspiracy under that section;  3) the argument presented by the prosecution exceeded the scope of the indictment, thereby creating a fatal variance and denying Jackson due process;  4) the prosecution improperly introduced evidence of a prior criminal arrest;  5) the conviction was improperly based on uncorroborated, hearsay testimony;  6) government agents obstructed justice by intimidating certain witnesses for the defense and by refusing to provide the location of such witnesses;  and 7) Jackson was provided with ineffective assistance of counsel, both at trial and on appeal.  After considering each of these allegations on the merits, the district court denied the motion and dismissed Jackson's case.  On appeal, Jackson reasserts the seven grounds alleged in his motion before the district court.


5
Upon review, we conclude that the district court's order should be affirmed for the reasons stated by that court in its order filed July 20, 1990.  Jackson received a fundamentally fair trial.    See United States v. Addonizio, 442 U.S. 178, 185 (1979).  Accordingly, the order denying Jackson's motion to vacate, set aside, or correct his sentence is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation